Case 2:20-cr-20380-NGE-DRG ECF No. 37, PageID.203 Filed 04/19/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                         Case No. 20-cr-20380 (NGE)(DRG)
              Plaintiff,
                                         Hon. Nancy G. Edmunds
v.

D-2 BRIAN W. BENDEROFF,

              Defendant.



  Stipulation Regarding Time to File Government’s Responses to Defendant
   Benderoff’s Motion to Dismiss and Motion in Limine (ECF Nos. 35, 36)

      The parties stipulate and agree to a seven-day extension of time for the

United States to file its response to Defendant Benderoff’s motion in limine (ECF

No. 36).

      Accordingly, the parties agree that the government’s responses to Defendant

Benderoff’s motion in limine and Defendant Benderoff’s motion to dismiss the

indictment (ECF No. 35) should be due on the same date: April 30, 2021.
Case 2:20-cr-20380-NGE-DRG ECF No. 37, PageID.204 Filed 04/19/21 Page 2 of 3




                                   IT IS SO STIPULATED.

                                   For the United States:

                                   SAIMA S. MOSHIN
                                   Acting United States Attorney

                                   /s/ Mark Chasteen
                                   Mark Chasteen
                                   Andrew Yahkind
                                   211 W. Fort Street, Suite 2001
                                   Detroit, MI 48226
                                   Tel: (313) 226-9555
                                   E-mail: mark.chasteen@usdoj.gov

                                   For Defendant Benderoff:

                                   /s/ Patrick J. Hurford (with permission)
                                   Patrick J. Hurford (P82903)
                                   Patrick Hurford PLLC
                                   400 Monroe St., Suite 620
                                   Detroit, MI 48226
                                   Tel: (313) 938-0693
                                   E-mail: patrick@hurford.law


Dated: April 19, 2021
Case 2:20-cr-20380-NGE-DRG ECF No. 37, PageID.205 Filed 04/19/21 Page 3 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                         Case No. 20-cr-20380 (NGE)(DRG)
              Plaintiff,
                                         Hon. Nancy G. Edmunds
v.

D-2 BRIAN W. BENDEROFF,

              Defendant.



                             STIPULATED ORDER
      The United States is granted a seven-day extension to file its response to

Defendant Benderoff’s pending motion in limine. The deadline for filing the

government’s responses to Defendant Benderoff’s motion to dismiss the

indictment and motion in limine (ECF Nos. 35, 36) is April 30, 2021.



IT IS SO ORDERED.

                                     s/ Nancy G. Edmnds
                                     Hon. Nancy G. Edmunds
                                     United States District Judge

Dated: April 19, 2021
